Exhibit 10.1

 

AMENDMENT 2015-1
TO THE

 

NEPHROGENEX, INC.

AMENDED AND RESTATED 2007 EQUITY INCENTIVE PLAN

 

1.                                      Section 8(b) of the Plan is deleted in
its entirety and replaced with the following:

 

(b)                                 Change in Control.

 

(i)                                     Upon or in anticipation of any Change in
Control, the Committee may, in its sole and absolute discretion and without the
need for consent of affected Participants, provide for one or more of the
following with respect to Options and Restricted Stock Unit Awards then
outstanding, contingent upon the occurrence of the Change in Control:

 

(A)  The assumption of Options by a successor corporation or its parent in a
manner that complies with Section 424(a) of the Code and Section 409A of the
Code (whether or not such Options are ISOs).

 

(B)  The substitution by a successor corporation or its parent of new stock
options for Options in a manner that complies with Section 424(a) of the Code
and Section 409A of the Code (whether or not such Options are ISOs).

 

(C)  The substitution by a successor corporation or its parent of new restricted
stock units in exchange for Restricted Stock Unit Awards in a manner that
equitably reflects the terms of the transaction and that otherwise preserves the
material terms of the Restricted Stock Unit Awards.

 

(D)  If consistent with Section 409A of the Code, the cancellation of Options
and a payment to the affected Optionees equal to the excess, if any, of (1) the
Fair Market Value of the Shares subject to such Options as of the effective date
of the Change in Control, over (2) the applicable Exercise Price.  Such payment
shall be made in the form of cash, cash equivalents, or securities of a
successor corporation or its parent with a Fair Market Value equal to the
required amount.

 

(E)  If consistent with Section 409A of the Code, the cancellation of Restricted
Stock Unit Awards and a payment to the affected Participants equal to the Fair
Market Value of the Shares subject to such Restricted Stock Unit Awards as of
the effective date of such Change in Control.  Such payment shall be made in the
form of cash, cash equivalents, or securities of a successor corporation or its
parent with a Fair Market Value equal to the required amount.

 

The Committee need not treat all outstanding awards in an identical manner.

 

(ii)                                  Notwithstanding any other provision of
this Plan and solely with respect to Participants who are members of the Board
of Directors immediately prior to a Change in Control:

 

(A) Section 8(b)(i)(D) and (E) will not apply to Awards held by any such
Participant without his or her consent if, immediately following the Change in
Control, the common stock of the Company, the Company’s successor by merger or
similar transaction, the Owner of the Company or the Owner of substantially all
the assets of the Company will be (1) listed on a national securities exchange,
or (2) traded in the over-the-counter market with sale prices that are regularly
reported.

 

(B) Immediately prior to, but contingent upon the occurrence of, the Change in
Control, all Awards then held by any such Participant will then vest in full.

 

(C) Upon the occurrence of the Change in Control, the post-termination exercise
period of any Option then held by such a Participant (including any stock option
substituted therefor in accordance with Section 8(b)(i)(B) or any stock option
assumed in accordance with Section 8(b)(i)(A)) will be extended until the
earlier of (1) the expiration date of that stock option, or (2) the first
anniversary of the cessation of the Participant’s Service.  For avoidance of
doubt, this Section 8(b)(ii)(C) will not affect any stock option that, without
regard to this section, has a post-termination exercise period of more

 

--------------------------------------------------------------------------------


 

than one year.  In addition, this Section 8(b)(ii)(C) will not apply to any
stock option intended to be an ISO if such application would constitute a
modification under Treas. Reg. § 1.424-1(e) (or any successor provision), unless
the holder of that stock option consents to the application of this section
during the 29 day period beginning on the Change in Control.

 

(iii)                               With respect to a Participant in Service
upon a Change in Control, if that Participant’s Service ceases within 12 months
following the Change in Control due to his or her death, Disability, termination
without Cause or resignation with Good Reason, the vesting of any Award that is
outstanding and otherwise unvested immediately prior to such cessation
(including any assumed or substituted award described in Section 8(b)(i)(A),
(B) or (C) above) will accelerate in full; provided that such accelerated
vesting will be conditioned upon the Participant’s execution of a release of
claims against the Company and its affiliates in a form reasonably prescribed by
the Company, and upon such release becoming irrevocable within 60 days following
such cessation of Service.

 

2.                                      The following new definitions are added
to Section 12 of the Plan and all the subsections of Section 12 of the Plan are
re-lettered accordingly:

 

“Awards” means Options, Restricted Stock Unit Awards or Shares awarded or sold
pursuant to Section 5.

 

“Cause” will have the meaning defined in the employment agreement, offer letter
or similar agreement governing the Participant’s Service; provided that if no
such agreement or letter exists, or if such agreement or letter exists but does
not define “Cause,” then “Cause” means (i) fraud, breach of trust or fiduciary
duty, material dishonesty, misappropriation of funds or similar activity;
(ii) unauthorized use or disclosure of confidential information or trade
secrets, which use or disclosure causes material harm to the Company, the Parent
or any Subsidiary; (iii) refusal to cooperate in good faith with a governmental
or internal investigation of the Company, the Parent, any Subsidiary or any of
their directors, officers or employees, upon the Company’s request;
(iv) debarment or criminal conviction that could lead to debarment, under the
Generic Drug Enforcement Act or the Executive’s being debarred, excluded or
otherwise made ineligible to participate in a “Federal Health Care Program” (as
defined in 42 U.S.C. §1320a-7b(f)) or in any other governmental payment program;
or (v) conviction of, or plea of nolo contendre to, a felony or any crime
involving an act of moral turpitude.

 

“Change in Control” means the occurrence, in a single transaction or in a series
of related transactions, of any of the following:

 

(i)                                     any Exchange Act Person becomes the
Owner, directly or indirectly, of securities of the Company representing more
than fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities other than by virtue of a merger, consolidation or
similar transaction.  Notwithstanding the foregoing, a Change in Control shall
not be deemed to occur because of a sale of assets, merger or other transaction
effected exclusively for the purpose of changing the domicile of the Company;

 

(ii)                                  there is consummated a merger,
consolidation or similar transaction involving (directly or indirectly) the
Company and, immediately after the consummation of such merger, consolidation or
similar transaction, the stockholders of the Company immediately prior thereto
do not Own, directly or indirectly, either (A) outstanding voting securities
representing more than fifty percent (50%) of the combined outstanding voting
power of the surviving entity in such merger, consolidation or similar
transaction or (B) more than fifty percent (50%) of the combined outstanding
voting power of the parent of the surviving entity in such merger, consolidation
or similar transaction, in each case in substantially the same proportions as
their Ownership of the outstanding voting securities of the Company immediately
prior to such transaction; or

 

(iii)                               there is consummated a sale, lease,
exclusive license or other disposition of all or substantially all of the
consolidated assets of the Company and its Subsidiaries during any twelve month
period, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are Owned by stockholders of the Company in
substantially the same proportions as their Ownership of the outstanding voting
securities of the Company immediately prior to such sale, lease, license or
other disposition.

 

Notwithstanding the foregoing, to the extent necessary to avoid the imposition
of tax under Section 409A of the Code with respect to any particular Award, a
Change in Control shall only be deemed to occur with respect to that Award if
the event or transaction also constitutes a “change in control event” within the
meaning of Treas. Reg. § 1.409A-3(i)(5)(i).

 

--------------------------------------------------------------------------------


 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exchange Act Person” means any natural person, entity or “group” (within the
meaning of Section 13(d) or 14(d) of the Exchange Act), except that “Exchange
Act Person” shall not include (i) the Company or any Subsidiary of the Company,
(ii) any employee benefit plan of the Company or any Subsidiary of the Company
or any trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any Subsidiary of the Company, (iii) an underwriter
temporarily holding securities pursuant to an offering of such securities,
(iv) an entity Owned, directly or indirectly, by the stockholders of the Company
in substantially the same proportions as their Ownership of stock of the
Company; or (v) any natural person, entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act) that, as of the effective date of
the Agreement, is the Owner, directly or indirectly, of the Company’s then
outstanding securities.

 

“Good Reason” will have the meaning defined in the employment agreement, offer
letter or similar agreement governing the Participant’s Service; provided that
if no such agreement or letter exists, or if such agreement or letter exists but
does not define “Good Reason,” then “Good Reason” means: (i) a material adverse
change in the Participant’s authority or duties, (ii) a material reduction in
the Participant’s base compensation, or (iii) a relocation of the Participant’s
principal worksite by more than 35 miles (excepting for this purpose reasonable
business travel); provided (x) the Participant notifies the Company in writing
within 90 days after he or she first becomes aware of such event, (y) the
Company fails to cure such event within 30 days after receipt of such written
notice, and (z) the Participant resigns from Service within 60 days following
expiration of such cure period.

 

“Own,” “Owned,” “Owner,” “Ownership” means a person or entity shall be deemed to
“Own,” to have “Owned,” to be the “Owner” of, or to have acquired “Ownership” of
securities if such person or entity, directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise, has or shares
voting power, which includes the power to vote or to direct the voting, with
respect to such securities.

 

“Participant” means an Optionee or Purchaser.

 

--------------------------------------------------------------------------------